DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on April 25, 2022, in which claims 5 and 20 were canceled and claims 1-4, 6-19 and 21-22 are presented for further examination.

Response to Arguments
Applicant’s arguments filed on April 25, 2022, with respect to claims 1-4, 6-19 and 21-22 have been fully considered and are persuasive. The 35 USC 101 and 103 rejections set forth in the last office action mailed on February 3, 2022 have been withdrawn.

Remark
After further reviewed Applicant’s arguments (pages 7-8) in the light of the claimed amendment filed on April 25, 2022 consistent with the original disclosure, it is conceivable that the combination of Garg and McCord fails to disclose the claimed “generating, for each medium within the set of media, a medium sentiment score associated with the content topic" and "tagging, using one or more metadata tags, each medium with the generated medium sentiment score for that respective medium” in the independent claims 1 and 18; and the claimed “identifying the content topic includes analyzing the content artifact using a natural language processor, the natural language processor including: a tokenizer configured to convert a sequence of characters into a sequence of tokens by identifying word boundaries within the content artifact; a part-of-speech tagger configured to determine a part of speech for each token using natural language processing and mark each token with its part of speech; a semantic relationship identifier configured to identify semantic relationships of recognized text elements in the content artifact; and a syntactic relationship identifier configured to identify syntactic relationships amongst tokens” set forth in the independent claim 14. Therefore, the 35 USC 103 rejection set forth in the last office action has been withdrawn.

Applicant respectfully asserts that independent claims 1, 14, and 18, at least as amended, do not recite an abstract idea or an idea 'of itself. In response, after further reviewed applicant’s argument (pages 2-6) consistent with the original disclosure, it is determined that the amendment with respect to the independent claims 1, 14, and 18 does not directed to an abstract idea and it does not fall to within any of the three groups of abstract ideas. In particular, the amended limitations of independent claims 1, 14, and 18 includes additional elements that integrates a judicial exception into a practical application that render independent claims 1, 14, and 18 eligible under 35 USC 101. Therefore, the 35 USC 101 rejection set forth in the last office action is hereby withdrawn.

Allowable Subject Matter
Claims 1-4, 6-19 and 21-22 are allowed in light of the Applicant’s arguments (pages 2-7), in light of the claimed amendment and in light of the prior art made of record. The following is an examiner’s statement of reasons for allowance: the claimed invention is involved in receiving a content artifact, a content topic is identified based on the content artifact, a content sentiment score associated with the content topic is generated based on the content artifact, a set of media is identified based on the content topic, a medium sentiment score associated with the content topic is identified for each medium within the set of media, wherein the content sentiment score is compared with the set of media sentiment scores to obtain a set of similarity scores, wherein the media of the set of media is displayed to a user based on the similarity scores, and wherein the content artifact includes an audio feed, a document, the text messages, the instant messages and a video feed or streaming content.
None of the prior art of record, singular and any order combination discloses a media selection according to the topic and sentiment of content by comparing the content sentiment score and displaying media of the set of media, tagging, using one or more metadata tags, each medium with the generated medium sentiment score for that respective medium; and identifying word boundaries within the content artifact; a part-of-speech tagger configured to determine a part of speech for each token using natural language processing and mark each token with its part of speech; a semantic relationship identifier configured to identify semantic relationships of recognized text elements in the content artifact; and a syntactic relationship identifier configured to identify syntactic relationships amongst tokens. These claimed features render claims 1-4, 6-19 and 21-22 allow.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        May 20, 2022